IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2014-CP-01630-COA

JAMES BRADY                                                             APPELLANT

v.

OFFICER JAMES HOLLINS, RAYMOND BYRD,                                     APPELLEES
WARDEN, LT. TIRAH WESLY AND
MISSISSIPPI DEPARTMENT OF
CORRECTIONS

DATE OF JUDGMENT:                          10/16/2014
TRIAL JUDGE:                               HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                 RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    JAMES BRADY (PRO SE)
ATTORNEYS FOR APPELLEES:                   OFFICE OF THE ATTORNEY GENERAL
                                           BY: ANTHONY LOUIS SCHMIDT JR.
                                           JAMES M. NORRIS
NATURE OF THE CASE:                        CIVIL - STATE BOARDS AND AGENCIES
TRIAL COURT DISPOSITION:                   AFFIRMED THE DECISION OF THE
                                           MISSISSIPPI DEPARTMENT OF
                                           CORRECTIONS
DISPOSITION:                               AFFIRMED - 01/19/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., BARNES AND ISHEE, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    While serving a twenty-two-year sentence in the custody of the Mississippi

Department of Corrections (MDOC) for drug-related offenses, James Brady was found guilty

by the MDOC of fighting with another inmate in May 2014. Brady challenged the finding

in the Rankin County Circuit Court. The circuit court affirmed MDOC’s decision, and Brady

filed this appeal. Finding no error, we affirm.
                                          FACTS

¶2.    In January 2012, James Brady was convicted of cocaine possession in Hinds County,

Mississippi, and received a two-year sentence. In September 2012, Brady was convicted of

sale of a controlled substance, with an enhanced penalty, in Rankin County, Mississippi, for

which he received a total sentence of twenty years. The circuit court ordered that the

sentences run consecutively.

¶3.    Brady was found guilty by the MDOC on May 1, 2014, of a rule violation for fighting

with another inmate who was confined to a wheelchair. Brady appealed the MDOC’s

decision to the circuit court, which affirmed. Brady appeals.

                               STANDARD OF REVIEW

¶4.    This Court reviews a circuit court’s decision regarding an agency’s actions using the

same standard of review as trial courts. Clay v. Epps, 19 So. 3d 743, 745 (¶7) (Miss. Ct.

App. 2008).     “We will examine the appeal to determine whether the order of the

administrative agency (1) was unsupported by substantial evidence, (2) was arbitrary or

capricious, (3) was beyond the power of the administrative agency to make, or (4) violated

some statutory or constitutional right of the aggrieved party.” Id. (citation omitted). These

are the only factors considered when deciding whether to overturn an agency’s decision.

Miss. Transp. Comm’n v. Anson, 879 So. 2d 958, 963 (¶13) (Miss. 2004) (citation omitted).

This Court looks to see whether a circuit court exceeded its authority, bearing in mind that

“a rebuttable presumption exists in favor of the action of the agency, and the burden of proof

is on the party challenging an agency's action.” Id. (quoting Pub. Emps’ Ret. Sys. v. Shurden,



                                              2
822 So. 2d 258, 263 (¶13) (Miss. 2002)).

                                       DISCUSSION

¶5.    Brady argues that “his right to due process by way of the Fourteenth Amendment

during his disciplinary hearing” was denied. In the Rule Violation Report (RVR), Officer

James Hollins provided a detailed account of Brady’s altercation. At the conclusion of the

RVR, the phrase “refused to come out” was written on the signature line in place of Brady’s

signature. This indicated that Brady refused to leave his cell in order to attend the hearing.

However, Brady alleges that he did not refuse to attend his disciplinary hearing, but that he

was unaware of the hearing and was at the MDOC health clinic, being seen for a sick-call

request. As a result, Brady complains that he “was not afforded the opportunity to produce

documentary evidence on his behalf such as staff reports [and] clinic body sheets to show

injuries were de minimus in nature.”

¶6.    Brady does not dispute that the altercation between himself and the other inmate took

place, and even admitted to throwing the first punch. His punishment consisted of a thirty-

day loss of all privileges.

¶7.    The circuit court found that Brady failed to show that MDOC’s actions or decisions

were not supported by substantial evidence, were arbitrary or capricious, were beyond the

agency’s scope or powers, or violated Brady’s constitutional or statutory rights. We agree.

       I.     Whether Brady was afforded due process.

¶8.    First, we look to Brady’s claim that he was not afforded due process by way of the

Fourteenth Amendment. “A due process violation occurs where a party is not allowed a full



                                              3
and complete hearing before being deprived of life, liberty or property.” Vaughn v. Vaughn,

56 So. 3d 1283, 1287 (¶13) (Miss. Ct. App. 2011) (citation omitted). In order to have a valid

procedural or substantive due-process claim, the claimant must show that he “has been

deprived by the government of a liberty or property interest; otherwise, no right to due

process can accrue.” Suddith v. Univ. of S. Miss., 977 So. 2d 1158, 1170 (¶19) (Miss. Ct.

App. 2007). This Court has followed the United States Court of Appeals for the Fifth Circuit

in finding that “a prisoner’s temporary loss of privileges [was] ‘merely [a] change[] in the

condition of his confinement and [did] not implicate due process concerns.’” Mixon v.

Enlers, 90 So. 3d 635, 637 (¶6) (Miss. Ct. App. 2012) (quoting Madison v. Parker, 104 F.3d

765, 768 (5th Cir. 1997)). Such penalties do not represent “the type of atypical, significant

deprivation in which a state might create a liberty interest.” Id.

¶9.    Because we find that Brady’s loss of privileges does not constitute a constitutional

violation of due process, this issue is without merit.

       II.    Whether MDOC’s actions were arbitrary or capricious.

¶10.   Next, Brady asserts that MDOC’s actions were arbitrary and capricious, as well as

violated its own policies and procedures. Brady complains that he was not afforded the

opportunity to attend his disciplinary hearing, but that is not true. On the day of his hearing,

Brady refused to come out of his cell. Brady explains that, on that day, he was receiving

medical treatment in the health clinic. Indeed, he submitted a medical-service-request form,

showing he had sought treatment for athlete’s foot, that had been initialed by medical

personnel. Brady contends that the date on the form is May 1; however, upon review of the



                                               4
form, we find the date to be illegible, and clearly altered.

¶11.   This Court has held that we will not disturb the decision of the MDOC unless the

decision is unsupported by substantial evidence or arbitrary or capricious. Taylor v. Petrie,

41 So. 3d 724, 727 (¶8) (Miss. Ct. App. 2010) (citing Edwards v. Booker, 796 So. 2d 991,

994 (¶10) (Miss. 2001)). “A rebuttable presumption exists in favor of [MDOC], and the

challenging party has the burden of proving otherwise.” Miss. Dep’t of Corr. v. Maxwell,

913 So. 2d 1013, 1015 (¶5) (Miss. Ct. App. 2005) (citation omitted). We find that Brady has

failed to offer any evidence that MDOC’s actions were arbitrary or capricious. This issue

is also without merit.

¶12. THE JUDGMENT OF THE RANKIN COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO RANKIN
COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR, JAMES
AND WILSON, JJ., CONCUR.




                                              5